               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES T. PICARELLA, JR.,               :   CIVIL NO. 1:19-CV-382
                                         :
            Petitioner                   :   (Chief Judge Conner)
                                         :
      v.                                 :
                                         :
JOHN WETZEL, et al.,                     :
                                         :
            Respondents                  :

                                     ORDER

      AND NOW, this 24th day of July, 2019, upon consideration of the motion

(Doc. 19) for reconsideration, and in accordance with the court’s memorandum of

the same date, it is hereby ORDERED that:

      1.    The motion (Doc. 19) is GRANTED.

      2.    The order dated June 6, 2019 (Doc. 17) is VACATED.

      3.    The Clerk of Court is directed to REOPEN this action.

      4.    The stay of respondents’ duty to answer the habeas petition entered by
            the court on May 16, 2019 (Doc. 14) is LIFTED.

      5.    Within twenty-one (21) days of the date of this order, respondents shall
            answer the allegations in the petition for writ of habeas corpus (Doc. 1)
            in the manner required by Rule 5 of the Rules Governing § 2254 Cases
            in the United States Courts. See R. GOVERNING § 2254 CASES R. 5(b)-
            (d) (explaining required contents of answer and supporting materials).

      6.    A memorandum of law shall be filed with the answer and shall contain
            the relevant facts and procedural history of the case, a recommended
            disposition of the petition, and citations to pertinent case law.
7.   Petitioner shall be permitted to file a reply to the answer within
     fourteen (14) days of the date on which the answer is filed. See R.
     GOVERNING § 2254 CASES R. 5(e).

8.   The court will decide whether to hold a hearing on the basis of the
     petition, respondents’ answer, and, if filed, petitioner’s reply.




                               S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
